  Case 20-10558            Doc 98       Filed 03/25/21            Entered 03/25/21 16:47:02              Page 1 of 1




                                   UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF LOUISIANA

IN RE:     CAREY J. GUGLIELMO, JR                                                   CASE NO.: 20-10558
           ASHLEY JONES GUGLIELMO
           DEBTOR(S)                                                                CHAPTER 7


                        MOTION TO SELL PROPERTY OF THE ESTATE TO DEBTOR(S)

         The motion of DWAYNE M. MURRAY, Trustee, represents that:

                                                            1.

         This case was commenced by filing of a voluntary petition seeking relief pursuant to Chapter 7 of Title 11
of the United States Code on 08/07/20.

                                                            2.

        The Trustee proposes and desires to sell to Ashley J. Guglielmo all the estate's right, title and interest in the
following property:

         Mrs. Guglielmo ¼ Interest in her mother’s home at 619 Elmwood, Shreveport, Louisiana

                                                             3.

          The sale shall be without any warranty or recourse whatsoever on the part of the Trustee, even as to the
return of the purchase price, but with full substitution and subrogation to all rights and actions of warranty against
all preceding owners, vendors or mortgagors. The debtor(s) shall buy the property subject to any and all taxes,
claims, judgments, encumbrances, and liens affecting the property. The purchase price for the property to be sold
herein is $ 35,000.00 which will be paid in cash at the sale or the Trustee is currently holding said sum in escrow.

                                                            4.

          The Trustee believes that the total sales price offered by the debtor(s) is the best value that he will receive
for the property. The Trustee believes that this sale is in the best interest of the creditors.

         WHEREFORE, Trustee and debtor(s) pray that, after notice of the Motion to all parties in interest and
opportunity for hearing, that an Order be entered by this Court authorizing the Trustee to sell by private sale, the
property described for the price and on the terms set forth.


Dated: March 25, 2021                                              Respectfully Submitted:

                                                                   /s/ Dwayne M. Murray
                                                                   Dwayne M. Murray, LSBA 18658
                                                                   Chapter 7 Trustee
                                                                   4970 Bluebonnet Blvd., Suite B
                                                                   Baton Rouge, LA 70809
                                                                   225-925-1110
